Citation Nr: 0734234	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
zero percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1973, and from July 1986 to April 2005.  The 
veteran's numerous military awards include the Meritorious 
Service Medal (2nd award), Army Commendation Medal (3rd 
award), Army Achievement Medal (4th Award), Navy Unit 
Commendation, Army Superior Unit Award, Army Good Conduct 
Medal (8th award), National Defense Service Medal (2nd award), 
Vietnam Service Medal with three Bronze Service Stars and 
Noncommissioned Officer's Professional Development Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City Utah, which granted service connection for bilateral 
hearing loss and assigned a zero percent rating effective 
from May 1, 2005.  

The veteran also filed appealed an increased rating claim for 
his left shoulder disability.  However, he withdrew the claim 
in a March 2006 letter. 


FINDING OF FACT

By history, the veteran's bilateral hearing loss has been 
manifested by no more than Level II hearing loss in the right 
ear and Level IV hearing loss in the left ear.  Currently, it 
is manifested by Level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

II.  Discussion 

The RO assigned an initial zero percent rating to the 
veteran's service-connected bilateral hearing loss under the 
provisions of Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in January 
2005.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
50
80
LEFT
15
20
25
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
The average puretone threshold for the right ear was 36.25 
decibels.  The average puretone threshold for the left ear 
was 50 decibels.

The findings of the January 2005 evaluation translates to 
level II hearing loss in the right ear and level IV hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board finds that Table VIA does not apply because the 
veteran's puretone threshold for the right and left ears was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), and his 
puretone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

A second VA audiometric examination was conducted in April 
2006.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
50
70
LEFT
25
15
20
70
75


Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The average puretone threshold for the right ear was 41.25 
decibels.  The average puretone threshold for the left ear 
was 45 decibels. 

The findings of the April 2006 evaluation translates to level 
I hearing loss in the right ear and level I hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of zero percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board finds that Table VIA does not apply because the 
veteran's puretone threshold for the right and left ears was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), and his 
puretone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty and of the veteran's 
honorable service, but the objective clinical evidence of 
record does not support a compensable evaluation for his 
bilateral hearing loss at this time.  As previously noted, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).

The Board also notes that the veteran, via his 
representative, in the Appellant Brief of May 2007, raised 
the issue of audiometric testing in a sound controlled room.  
He stated that a sound controlled room does not equate to 
testing his ability to function under the ordinary conditions 
of life.  In Martinak v. Nicholson, No. 05-1195 (U.S. Vet. 
App. August 23, 2007), the Court held that audiometric 
testing in sound controlled rooms are adequate testing 
grounds for rating purposes.  In addition, the Board finds 
that the April 2006 VA examination is adequate for rating 
purposes.  The examiner reviewed the veteran's claims file, 
noted that the veteran experienced "hearing [difficulty] in 
most listening situations" and conducted an authorized 
audiometric test.  Because the examiner elicited information 
from the veteran concerning the functional effects of his 
disability, compliance with all applicable regulatory 
provisions was accomplished.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  The veteran, via his representative, has offered no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  The veteran, via his 
representative, has simply offered his own unsubstantiated 
lay opinion as to the impropriety of this testing method.  
Martinak --- Vet. App. at ----, slip op. at 5-6.  No 
additional action in this regard is warranted.

The preponderance of the evidence weighs against the 
veteran's claim.  Since service connection has been in 
effect, the veteran is not entitled to an increased 
(compensable) rating for his service-connected bilateral 
hearing loss.  The appeal is denied.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
In addition, he was told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit any evidence in his possession in support of his 
claim.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court in Dingess/Hartman also holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
disability rating and effective date in a March 2006 letter.  
Therefore, the requirements set forth in Dingess have been 
satisfied.  A supplemental statement of the case was issued 
to the veteran in May 2006.  Hence, as the claim was 
readjudicated following the provision of adequate notice, any 
error as to the timing of the notice is nonprejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board finds that the duty to assist has been met.  The 
veteran's service medical records, VA medical examinations 
and private medical examinations are associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in January 2005 and in April 2006 to evaluate 
the severity of his service connected disability.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
zero percent for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


